NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ABDULLAH NAIM HAFIZ,                            No.    16-15855

                Plaintiff-Appellant,            D.C. No. 1:13-cv-01392-BAM

 v.
                                                MEMORANDUM*
JAMES A. YATES, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      California state prisoner Abdullah Naim Hafiz appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference and due process claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo whether the magistrate judge validly entered judgment on


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
behalf of the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014).

We vacate and remand.

      Hafiz consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then dismissed Hafiz’s action before the named

defendants had been served. See 28 U.S.C. § 1915(e)(2)(B)(ii). Because all

parties, including unserved defendants, must consent to proceed before the

magistrate judge for jurisdiction to vest, see Williams v. King, 875 F.3d 500, 503-

04 (9th Cir. 2017), we vacate the judgment and remand for further proceedings.

      VACATED and REMANDED.




                                         2